 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   SAMMY BURRIS WEAVER,

 9                              Plaintiff,                 CASE NO. C21-05340-RSM

10           v.                                            ORDER OF DISMISSAL

11   MASON COUNTY MANAGEMENT,

12                              Defendant.

13

14          This matter comes before the Court on the Report and Recommendation (“R & R”) of the

15   Honorable Brian A. Tsuchida, United States Magistrate Judge. Dkt. #6. No objections to the

16   R & R were filed.    For the reasons set forth below, this Court ADOPTS the Report and

17   Recommendation and DISMISSES this case.

18                                           I.   BACKGROUND

19          On May 7, 2021, Plaintiff, proceeding pro se, filed this 42 U.S.C. § 1983 civil rights action

20   against Defendant Mason County Management. Dkt. #1. Plaintiff is a prisoner at the Coyote

21   Ridge Corrections Center. Plaintiff’s complaint seeks money damages based on alleged actions

22   related to his arrest, prosecution and sentencing in various criminal cases. See Dkt. #5 at 4-8.

23   Specifically, Count I alleges harassment by Mason County Sheriffs in responding to a disturbance




     ORDER OF DISMISSAL - 1
 1   call that led to Plaintiff’s arrest and sentencing. Id. at 4-5. Count II alleges discrimination by

 2   Mason County that led to Plaintiff’s incarceration. Id. at 6-7. Finally, Count III alleges bias by a

 3   police officer that resulted in a driving offense being listed on Plaintiff’s record. Id. at 7-8.

 4          On May 12, 2021, Judge Tsuchida issued an R & R recommending dismissal of this action

 5   on the basis that Plaintiff’s complaint is barred under Heck v. Humphrey, 512 U.S. 477 (1994).

 6   Under Heck, a civil rights complaint under § 1983 cannot proceed when “a judgment in favor of

 7   the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it would, the

 8   complaint must be dismissed unless the plaintiff can demonstrate that the conviction or sentence

 9   has already been invalidated.” Id. at 487 (emphasis added). The R & R concluded that Plaintiff’s

10   request for money damages “necessarily challenges the arrest, prosecution and sentence imposed

11   in his various criminal cases and there is nothing showing the criminal matters challenged have

12   been vacated or overturned.” Dkt. #6 at 2.

13                                            II.     DISCUSSION

14          A district court has jurisdiction to review a Magistrate Judge’s report and recommendation

15   on dispositive matters. See Fed. R. Civ. P. 72(b). “The district judge must determine de novo any

16   part of the magistrate judge’s disposition that has been properly objected to.” Id. “A judge of the

17   court may accept, reject, or modify, in whole or in part, the findings or recommendations made

18   by the magistrate judge.” 28 U.S.C. § 636(b)(1). The Court reviews de novo those portions of

19   the report and recommendation to which specific written objection is made. United States v.

20   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Here, Plaintiff has failed to file

21   Objections. Instead, Plaintiff moves to stay the case for 90 days while awaiting “public disclosure

22   information records” and “Court of Appeals determinations.” Dkt. #7 at 1.

23




     ORDER OF DISMISSAL - 2
 1          The Court agrees with the findings and conclusion of the R & R that Plaintiff’s claims are

 2   barred under Heck and must therefore be dismissed. Because Plaintiff’s claims are barred by

 3   Heck, the Court finds no good cause to granted Plaintiff’s requested stay.

 4           Accordingly, having considered the Report and Recommendation and the remainder of the

 5   record, the Court finds and ORDERS:

 6          (1)     Plaintiff’s Motion to Stay, Dkt. #7, is DENIED.

 7          (2)     The Court ADOPTS the Report and Recommendation, Dkt. #6.

 8          (3)     The case is dismissed without prejudice.

 9          (4)     The Clerk is directed to send copies of this Order to the Plaintiff and to Judge

10   Tsuchida.

11

12          DATED this 24th day of June, 2021.

13

14

15                                                A
                                                  RICARDO S. MARTINEZ
16                                                CHIEF UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 3
